Title: To Benjamin Franklin from Sartine, 11 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 11. Aout 1780.
J’ai l’honneur de vous envoyer, Monsieur, les procedures des Prises et Rançons faites par le Corsaire Americain le Prince Noir. et qui ont été instruites par l’Amiraute de Morlaix. Comme le Conseil des Prises ne prend pas connoissance des prises faites par des Corsaires munis de commission des Etats unis, je crois devoir vous envoyer ces Pieces./.
J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre très humble et très obeissant Serviteur
(signé) De Sartine
Je vous prie Monsieur, de vouloir bien m’accuser la Reception de ces procedures.M. Franklin.
